J-S46015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DOUGLAS JOHN LAMBERT, IV.                :
                                          :
                    Appellant             :   No. 1054 EDA 2020

      Appeal from the Judgment of Sentence Entered August 15, 2019
    In the Court of Common Pleas of Chester County Criminal Division at
                      No(s): CP-15-CR-0000437-2018


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED JANUARY 06, 2021

      Appellant, Douglas John Lambert, IV, appeals nunc pro tunc from the

judgment of sentence of an aggregate term of 36 to 72 months’ imprisonment,

imposed after he was convicted of one count each of criminal use of a

communication facility (18 Pa.C.S. § 7512(a)), criminal conspiracy to commit

burglary (18 Pa.C.S. §§ 903(a)(1), 3502(a)(4)), criminal conspiracy to

commit theft by unlawful taking (18 Pa.C.S. §§ 903(a)(1), 3921(a)), and

criminal conspiracy to commit possessing instruments of crime (18 Pa.C.S. §§

903(a)(1), 907(a)). Appellant challenges the sufficiency of the evidence to

sustain his convictions. After careful review, we affirm.

      Appellant’s convictions stemmed from the following occurrences, as

summarized by the trial court:

      Between November 18, 2017 and November 23, 2017, while
      incarcerated in Chester County Prison, [Appellant] orchestrated a
      conspiracy with three … other men, including two … who had
J-S46015-20


      recently been released from the same prison, [one] of whom …
      had been his cell mate, in which these three other men agreed to
      commit a late night burglary or burglaries, as well as other
      offenses, against a commercial establishment or establishments
      located in Chester County on or about Thanksgiving night,
      November 23, 2017. The police were alerted to the plot through
      [Appellant’s] recorded prison phone calls, and after further
      detailed surveillance, they intercepted the three … male co-
      conspirators in Chester County via a vehicle stop at approximately
      11:30 p.m. on the night of November 23, 2017, Thanksgiving
      night, during which stop various tools, including ski masks, wire
      bolt cutters, binoculars, machetes, and other implements utilized
      in burglaries were found in the car. All three … co-defendants
      were taken into custody. No burglary was ever consummated.

Trial Court Opinion (“TCO”), 6/12/20, at 1-2 (unnecessary capitalization

omitted).

      The Commonwealth filed a twenty-count criminal complaint, in which it

charged Appellant with criminal conspiracy to commit burglary and related

offenses. Id. at 2. After a preliminary hearing on habeas motions filed by

two of the co-conspirators and joined by Appellant, the trial court concluded

that the Commonwealth had failed to establish a prima facie case with respect

to several of the charges raised in the complaint; thus, the court granted the

motions in part and dismissed those charges. Id. at 3. Following the denial

of several other motions filed by the co-defendants, jury selection took place

on May 7, 2019, and a trial commenced on May 8, 2019. Id. at 3-4.

      At the close of the Commonwealth’s case on May 13, 2019, all of
      the defendants, including [Appellant] sub judice, made oral
      motions for judgments of acquittal, which the court denied on the
      record in open court. At a conference or conferences between
      counsel and the court, the Commonwealth further whittled down
      the charges to be presented to the jury for adjudication. With
      respect to [Appellant]…, the only charges presented to the jury
      were[:] criminal use of a communication facility (Count III), 18

                                    -2-
J-S46015-20


      Pa.C.S.[] § 7512(a), graded as a felony of the third degree (F-3);
      criminal conspiracy to commit burglary (Count X), 18 Pa.C.S.[] §§
      903(a)(1), [(a)](2), 3502(a)(4), graded as an F-2; criminal
      conspiracy to commit criminal trespass (Count XII), 18 Pa.C.S.[]
      §§ 903(a)(1), [(a)](2), 3503(a)(1)(ii), graded as an F-2;[and]
      criminal conspiracy to commit possessing instruments of crime
      (Count XV), 18 Pa.C.S.[] §§ 903(a)(1)[(a)](2), 3921(a), graded
      as a misdemeanor of the third degree (M-3). On May 14, 2019,
      the jury returned a verdict against [Appellant] finding him guilty
      of all charges.

Id. at 4-5 (unnecessary capitalization omitted).

      On August 15, 2019, Appellant was sentenced to the following: 15 to

30 months’ imprisonment on the charge of criminal conspiracy to commit

burglary (Count X); a consecutive sentence of 15 to 30 months’ imprisonment

on the charge of criminal use of a communication facility (Count III); and a

consecutive sentence of 6 to 12 months’ imprisonment on the charge of

criminal conspiracy to commit possessing instruments of crime (Count XV).

The charges of criminal conspiracy to commit criminal trespass (Count XII)

and criminal conspiracy to commit theft by unlawful taking (Count XIII)

merged with Count X for sentencing purposes. Id. at 5-6. Thus, Appellant

received an aggregate sentence of 36 to 72 months’ imprisonment.

      The trial court observed that no post-sentence motion or direct appeal

was filed on Appellant’s behalf. Id. at 6. Instead, it learned that, on three

separate occasions, Appellant had mailed a letter to the court: the first letter

inquired about the status of the direct appeal he had asked his counsel to file;

the second letter asserted that his attorney was ineffective for failing to file a

direct appeal on his behalf; and the third letter requested that the court



                                      -3-
J-S46015-20



appoint new counsel.    Id. at 6-7.   The trial court judge was not aware of

Appellant’s letters until receipt of the third letter, which was docketed on

March 2, 2020, as the first two letters had been docketed by the Clerk of

Courts but had not been forwarded to the judge’s chambers. Id. at 7. As a

result, no new counsel had been appointed. The trial court issued an order

on March 3, 2020, which treated all three of Appellant’s letters “as a first pro

se PCRA [petition] filed effective January 2, 2020, the date of the postmark

on the envelope in which his first letter arrived.” Id. (citing Commonwealth

v. Little, 716 A.2d 1287 (Pa. Super. 1998) (regarding the prisoner mailbox

rule)).   The trial court appointed new counsel to represent Appellant in

connection with this first pro se petition. Id.

      On April 10, 2020, Appellant wrote a letter to the trial court, in which he

indicated that his PCRA counsel informed him that his direct appeal rights were

going to be reinstated. Appellant requested that the court appoint him new

counsel to represent him in connection with his impending direct appeal nunc

pro tunc. Id. On April 13, 2020, pursuant to a stipulation entered between

the Commonwealth and Appellant, the trial court issued an order restoring

Appellant’s direct appeal rights nunc pro tunc and granting him 30 days in

which to file an appeal. Id. A per curiam order was entered on April 14,

2020, appointing present counsel to represent Appellant in connection with

his direct appeal nunc pro tunc. Id. at 8.

      On April 16, 2020, Appellant timely filed a notice of appeal, in

compliance with the order reinstating his direct appeal rights.      After being

                                      -4-
J-S46015-20



granted an extension of time by the trial court, Appellant timely filed a court-

ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal on June 1, 2020. Herein, he presents the following sole issue for our

review:

      Was the Commonwealth’s evidence insufficient as a matter of law,
      even when viewed in a light most favorable to the Commonwealth
      as the verdict winner, to sustain its burden of proving guilt beyond
      a reasonable doubt as to the verdicts of guilty returned by the jury
      for criminal conspiracy to commit burglary and other related
      offenses?

Appellant’s Brief at 6.

      We review Appellant’s challenge to the sufficiency of the evidence under

the following standard:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for [that of] the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder[,] unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the trier of fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.




                                     -5-
J-S46015-20



Commonwealth v. Vargas, 108 A.3d 858, 867-68 (Pa. Super. 2014)

(internal citations omitted).

      Appellant challenges the sufficiency of the evidence to support his

criminal conspiracy to commit burglary conviction, as well as his conspiracy

convictions on all the related offenses. He argues that the Commonwealth

failed to prove that he “knowingly agreed to engage in a criminal conspiracy

or ‘to aid the other persons’ in committing the crime of burglary.” Appellant’s

Brief at 17 (citing 18 Pa.C.S. § 903(a)(2)). Additionally, Appellant avers that,

“because there was insufficient evidence to prove [he] knowingly engaged in

a criminal conspiracy to commit a crime, there is also insufficient evidence to

prove [he] used a communication facility to commit or facilitate the

commission of a crime.” Id. (citing 18 Pa.C.S. § 7512(a)).

      Regarding his conspiracy convictions, we note that Appellant does not

raise any challenge to the sufficiency of the evidence of any of the related

offenses for which he was convicted, e.g., burglary, criminal trespass, and

possessing instruments of crime. He solely challenges the sufficiency of the

evidence to prove criminal conspiracy with respect to each crime. Thus, we

deem any sufficiency claims regarding the elements of the related offenses to

be waived by Appellant for failure to develop.        See Commonwealth v.

Williams, 959 A.2d 1252, 1258 (Pa. Super. 2008) (concluding that the

appellant’s sufficiency claim is waived for failure to properly develop the claim

and to set forth applicable case law).




                                      -6-
J-S46015-20



     Section 903 of the Pennsylvania Crimes Code provides, in relevant part:

     (a)   Definition of conspiracy.—A person is guilty of conspiracy
           with another person or persons to commit a crime if with
           the intent of promoting or facilitating its commission he:

           (1)      agrees with such other person or persons that they or
                    one or more of them will engage in conduct which
                    constitutes such crime or an attempt or solicitation to
                    commit such crime; or

           (2)      agrees to aid such other person or persons in the
                    planning or commission of such crime or of an attempt
                    or solicitation to commit such crime.
                                          …

     (e)   Overt act.—No person may be convicted of conspiracy to
           commit a crime unless an overt act in pursuance of such
           conspiracy is alleged and proved to have been done by him
           or by a person with whom he conspired.

18 Pa.C.S. § 903.

     It is well-established that:

     In order to prove the existence of a criminal conspiracy, the
     Commonwealth must demonstrate that the defendant:             (1)
     entered an agreement to commit or aid in an unlawful act with
     another person or persons, (2) with a shared criminal intent[,]
     and[] (3) an overt act was done in furtherance of the conspiracy.
     Once the conspiracy is established beyond a reasonable doubt, a
     conspirator can be convicted of both the conspiracy and the
     substantive offense that served as the illicit objective of the
     conspiracy.

Commonwealth v. Chambers, 188 A.3d 400, 409-10 (Pa. 2018) (internal

quotation marks and citations omitted).

     As to the sufficiency of evidence offered to prove conspiracy, this Court

has observed:

     [C]ircumstantial evidence may provide proof of the conspiracy.
     The conduct of the parties and the circumstances surrounding


                                       -7-
J-S46015-20


      such conduct may create a “web of evidence” linking the accused
      to the alleged conspiracy beyond a reasonable doubt.
      Additionally:

         An agreement can be inferred from a variety of
         circumstances including, but not limited to, the relation
         between the parties, knowledge of and participation in the
         crime, and the circumstances and conduct of the parties
         surrounding the criminal episode.       These factors may
         coalesce to establish a conspiratorial agreement beyond a
         reasonable doubt where one factor alone might fail.

Commonwealth v. Irvin, 134 A.3d 67, 76 (Pa. Super. 2016) (internal

citations omitted).

      Instantly, Appellant argues that the Commonwealth failed to prove that

he reached an agreement with his co-defendants to commit a burglary.

Appellant’s Brief at 20. He avers that “[t]here was no evidence presented as

to what sort of agreement was made or when said agreement was reached.”

Id.   He further asserts:    “The Commonwealth’s circumstantial evidence,

consisting of cryptic phone calls, a normal nighttime drive, and everyday tools,

fail to prove that [he] reached an agreement with his co-defendants to commit

a burglary.” Id. at 22. “At most,” Appellant concludes, “this proves [his]

association with his co-defendants and some understanding of their activities.”

Id.

      Contrary to Appellant’s assertions, the Commonwealth avers that the

record is sufficient to establish Appellant and his co-defendants are guilty of

criminal conspiracy under 18 Pa.C.S. §§ 903(a)(1), (a)(2). Commonwealth’s

Brief at 9.   The Commonwealth further asserts that it is evident from the

record that the objective of the conspiracy was burglary, inter alia. Id.


                                     -8-
J-S46015-20


      The evidence establishes that [Appellant], with the intent to
      commit a crime therein, concocted a scheme with [his co-
      defendants] whereby the [co-defendants] would enter [a] storage
      facility in the middle of the night of November 23, 2017[,] to
      commit the felony of criminal trespass, as well as the
      misdemeanors of possessing instruments of crime … and theft by
      unlawful taking.

Id.

      In support of its argument, the Commonwealth established the following

facts at trial:

             Edward P. Nolan is the custodian of records for a company
      known as Global Tel Link (hereinafter, “GTL”), which has
      contracted to provide telephone services to inmates incarcerated
      in Chester County Prison. Mr. Nolan retired as a lieutenant in the
      Internal Affairs Shooting Team at the Philadelphia Police
      Department after a twenty-eight … year career in law
      enforcement. According to Mr. Nolan, after each inmate is
      processed in the prison, he or she meets with a prison counselor
      who discusses how the inmate may access the prison phone
      system. Upon payment of the $85.00 booking fee, the inmate is
      able to utilize his or her seven … digit number to tap into the prison
      telephone system, which records the identity of the person making
      the call. Next, the inmate must tap into the system with a four …
      digit PIN to complete the call. The number called is also recorded
      by the GTL system. In order to speak with an inmate, his or her
      friends and/or family members also have to set up an account with
      GTL so that their numbers may be listed in the system. The
      inmates are advised by their prison counselors upon admission
      that each phone [c]all they make will be recorded. Additionally,
      at the beginning of each phone call, a recorded message is played
      that states that the call is being monitored and recorded by the
      prison. The calls are limited to ten … minutes. At the nine[-
      ]minute mark, another recorded message plays stating that the
      parties have one minute left on the call.            There are also
      instructions and papers at each of the cellblocks regarding
      inmates’ use of the prison phone system. GTL is authorized by
      the Warden to share these recorded phone calls with law
      enforcement and members of other prisons.

           During Mr. Nolan’s routine monitoring of phone call activity
      from the prison inmates, he heard some recorded phone

                                      -9-
J-S46015-20


     conversations that he found suspicious.         He described calls
     wherein he heard directives given to follow or try to track a certain
     person down. Mr. Nolan explained that he was “unsure of what
     the nature of the total activity was, but due to [his] suspicions,
     based on [his] years of experience and training, [he] knew
     something was outside of the ordinary.” Mr. Nolan forwarded
     copies of these phone calls, which occurred over the course of
     several days, from November 18, 2017 through November 23,
     2017, to … law enforcement….

TCO at 9-10 (citations to record omitted).

     The contents of these phone calls are described in detail over the next

nineteen pages of the trial court’s opinion, see id. at 11-29, and are

summarized as follows, along with other evidence established by the

Commonwealth at trial:

           In the matter sub judice, the police were able to listen to
     numerous recorded telephone calls made by [Appellant] to co-
     defendants[,] [William] Roussos and … Jonathan Lambert
     [(Appellant’s brother)], both of whom had, within days of their
     apprehension in this matter, been released from Chester County
     Prison where they had served time with [Appellant]. Mr. Roussos
     had been [Appellant’s] cell mate.

           In his recorded telephone calls to Mr. Roussos, [Appellant]
     asked Mr. Roussos about a “situation” that they had discussed in
     prison and told Mr. Roussos that this “situation” was a “go[.”] Mr.
     Roussos replied, “Thank you, sir…. I needed that[.]” This
     exchange suggests some agreement between the two as to the
     subject “situation[.”] [Appellant] subsequently tells Mr. Roussos
     that his “people … just got out” and that Mr. Roussos should get
     in touch with the person who had just got [sic] out and explain
     the situation to him, because [Appellant] was unable to speak
     about it over the prison phone. Prison records indicate that
     [Appellant’s] brother, Jonathan Lambert, who it may be inferred
     was the person to whom [Appellant] referred [to] as his
     “people[,”] had just gotten out of prison.

           In another call, [Appellant] told Mr. Roussos that he should
     “[t]ake a ride past the place and figure out … what y’all gonna
     do[.]” This statement was part of a conversation in which

                                    - 10 -
J-S46015-20


     [Appellant] told Mr. Roussos that he had given his “people” an
     “address[.”] Both of these statements, in conjunction with the
     previous phone calls about an unidentified situation being a “go”
     and Mr. Roussos[’] having to speak with [Appellant’s] “people”
     because [Appellant] could not speak about the “situation” over the
     prison phone system, suggests that a secretive engagement was
     underway between [Appellant], Mr. Roussos, and, given that
     Jonathan Lambert had just gotten out of prison, and as
     [Appellant’s] brother could have been considered one of
     [Appellant’s] “people[,”] Jonathan Lambert as well, and that this
     engagement involved a physical address provided by [Appellant].

            On November 19, 2017[,] Mr. Roussos told [Appellant] that
     he was going to go out with his girlfriend, [Kelesha] Davis, at
     midnight to get some ice cream after the [football] game. Given
     that it was the end of November, and Mr. Roussos was supposedly
     going to wait until midnight to go out and get his ice cream, the
     credibility of this statement when taken at face value is low.
     Further, [Ms.] Davis, Mr. Roussos’ girlfriend at the time, who
     stayed at his home the night of the November 19, 2017 Eagles
     game, testified that Mr. Roussos left the home in the middle of the
     night, that they argued about his absence when he came back,
     and that they never went out for ice cream that night. It is
     reasonable to infer, as Detective [Jonathan] Shave [of the
     Coatesville City Police Department] did, that Mr. Roussos’
     assertion was an oblique reference to an event that was known to
     [Appellant] and himself[,] but about which he did not want to
     speak directly on a recorded call.

             The next day, November 20, 2017, [Appellant] called Mr.
     Roussos and asked him to tell him “something good.” Mr. Roussos
     could not give him any good news, however, because, as he put
     it, he and another person or persons had run into some horses
     and an old lady and that they would need to go out again.
     [Tammy] Cortlessa, age 51, whose property abuts a storage
     facility located along Doe Run Road, testified that one night in late
     November 2017, her horses, [to] whom she tended every morning
     between 2:00 a.m. and 4:00 a.m., had been inexplicably spooked,
     were “freaking out[,”] “uncontrollable[,”] “out of control[,”] and
     refused to eat their food. Now, certainly, horses may be spooked
     by any number of events, but Mr. Roussos’ statement that he and
     another person or persons went out the night before but
     encountered an old lady and some horses, taken in conjunction
     with the two men’s previous conversations, permits the
     reasonable inference, given Ms. Cortlessa’s close proximity to a

                                    - 11 -
J-S46015-20


     commercial storage establishment securing other people’s
     personal property, that Mr. Roussos and another person or
     persons, of whom at least one was likely Jonathan Lambert, had
     followed [Appellant’s] advice to go to a particular location, the
     address of which had been supplied by him, [to] scout it out, and
     [to] get a feel for what needed to be done.

             In the morning of the following day, November 21, 2017,
     [Appellant] and Mr. Roussos discussed Mr. Roussos’ concern about
     the effect of his impending ankle monitor upon his ability to move.
     Mr. Roussos told [Appellant] that he had an appointment to meet
     with his probation officer and would be getting the ankle bracelet,
     which he stated was concerning because it would impair his ability
     to move freely. Mr. Roussos’ first meeting with his probation
     officer was scheduled for November 21, 2017. Mr. Roussos did
     not get his ankle monitor that day[;] however, it was deferred
     until Monday of the following week, after Thanksgiving. Mr.
     Roussos told [Appellant] the placement of his ankle monitor would
     occur the following week when [Appellant] called him again later
     that evening. During this latter phone call, [Appellant] also
     discussed with Mr. Roussos the idea that Mr. Roussos should “do
     it like a doggy door” so that “it” would look like it was “back sealed
     again” and would therefore arouse “no suspicion.” It would be
     unlikely that there would need to be a discussion of creating
     something “like a doggy door” unless the subject of the discussion
     was the creation of an aperture in a structure of sorts, and there
     would be no need to do so to make the structure appear “back
     sealed again” in order to avoid arousing “suspicion” if one’s
     purpose in making the aperture were not illicit.

            On November 22, 2017, [Appellant] placed a call to his
     brother, Jonathan Lambert, wherein the two discussed their belief
     that the night of November 22, 2017[,] was the “best night” to
     carry out the “plan” that Jonathan Lambert assured his brother
     was “already in motion.” Later that night, [Appellant] placed
     another call to … Jonathan…, who in an agitated fashion,
     expressed reservations about the integrity of [Appellant’s]
     “man[,”] whom it may be inferred was Mr. Roussos and whom
     Jonathan … said was “wiggin” and acting like he did not want to
     “do it tonight or … at all.” Jonathan … said that he … was going
     to take two young men, “Lil Lee or Lil Prince[,”] with him and do
     the job himself, if [Appellant] would only give him “the green
     light.” [He] indicated that one of the young fellows would act as
     a look-out while the other one would “go in” with him. Detective
     Shave testified as to how he was able to determine that the

                                    - 12 -
J-S46015-20


     reference to “Lil Lee” meant the fourth co-defendant, Lee
     Fitzgerald Wilson, who just happened to have a brother by the
     name of Princeton.      The fact that Jonathan Lambert was
     suggesting that one of the young men would act as a look-out in
     the matter suggests that Jonathan[’s] … purpose was nefarious;
     one does not need to employ a look-out unless one is trying to
     hide something. Finally, Jonathan[’s] … deference to [Appellant],
     as shown by his request that [Appellant] give the “green light” to
     him to “do it” himself, permits the reasonable inference that
     [Appellant] was in control of the enterprise and orchestrating
     events from his prison cell.

           On November 23, 2017[,] [Appellant] called Mr. Roussos
     and asked him what had happened the night before. Confused by
     [Appellant’s] reference to the previous night, Mr. Roussos asked
     him[,] “What part?” [Appellant] replied, “Really?” and Roussos
     responded, “We always said we were going to do it today[,] on
     Thanksgiving.” [Appellant] called his brother a few hours later,
     who confirmed that “[t]onight is on.” November 23, 2017 was
     Thanksgiving night.       These exchanges demonstrate that
     [Appellant], Jonathan Lambert, and William Roussos were the
     principals behind an as[-of-]yet undisclosed but certainly
     deducible event that was to occur on Thanksgiving night[,] and
     that all three knew each other and had been in communication
     with each other. They support the Commonwealth’s theory of
     conspiracy.

           Later[,] on the night of November 23, 2017, [Appellant]
     call[ed] … Jonathan…, several times to tell him, among other
     things, to be careful, that he was thinking about him, and to make
     sure that he has his “dancing shoes” on and that he is “dress[ed]
     correctly for the dance.”

            Police surveillance established that [Appellant’s] three … co-
     conspirators, William Roussos, Jonathan Lambert, and Lee
     Fitzgerald Wilson, a/k/a “Lil Lee[,”] met up with each other at
     Jonathan Lambert’s house on Thanksgiving night[,] 2017. The
     police saw all three … men enter Mr. Roussos’ Jeep. The police
     followed the men as they made their circuitous tour of Coatesville.
     The police observed that the route the co-conspirators traveled
     took them right past a storage facility located on Doe Run Road[,]
     next to Ms. Cortlessa’s horse farm. Although it is true that the
     men drove past the storage facility and did not stop, Detective
     Shave suspected, based on all of the phone conversations he had
     listened to and the surveillance he had conducted over the course

                                    - 13 -
J-S46015-20


        of two nights, as well as on his training and experience, that the
        men were attempting to evade police[,] and that if they were
        successful in that attempt, they would be able to consummate
        their goal, which he believed, from his review of [Appellant’s]
        recorded prison phone calls and surveillance of his co-
        conspirators, to be burglary, a felony of the second degree (F-2).
        The circuitous nature of the route traveled, coupled with the
        absence of a destination, lends support to the theory that the men
        were scoping out an appropriate target, likely the storage facility
        given their previous encounter with Ms. Cortlessa’s property[,] as
        discussed earlier, and [that they] did perhaps suspect … they were
        being tailed by law enforcement.

               After Mr. Roussos made a turn signal violation at the
        location of Snake Road/Newlinville Road and drove into the
        opposing lane of traffic in the 300 block of Valley Road, Detective
        Shave made a decision to stop Mr. Roussos’ vehicle. After the
        vehicle stopped, all three men, who were wearing dark clothing,
        were taken out of the car and detained. When Mr. Roussos was
        removed from the Jeep, a stun gun fell on the ground. Although
        Mr. Roussos is an airplane/helicopter mechanic by trade, a stun
        gun, which is a prohibited offensive weapon, 18 Pa.C.S.[] §
        908(a)-(c), is not the sort of tool one might typically utilize in the
        performance of such a job.

               Through a subsequent consensual search of Mr. Roussos’
        car, the police found latex gloves, wool gloves, multiple
        flashlights, a bolt cutter, book bags, pin snips, crowbars[,] and
        machetes. They also found articles of clothing, binoculars, nylon
        gloves with hard knuckles, pliers, knives, screwdrivers, hammers,
        pole cutters, metal cutters, a generator, USB cords, batteries[,]
        and jewelry. Not all of these tools, such as the machetes, the
        binoculars, and perhaps the nylon gloves with the hard knuckles,
        appear to be items that would regularly be employed in a
        mechanic’s trade. All of them, however, would be helpful if one is
        trying to commit a burglary. In his Mirandized[1] interview with
        the police, Mr. Roussos told the detectives that he had “heard”
        that the “target” of the men’s enterprise was a storage locker.

Id. at 45-51 (unnecessary capitalization and emphasis in original omitted).

        Based on the foregoing, the trial court opined:
____________________________________________


1   Miranda v. Arizona, 384 U.S. 436 (1966).

                                          - 14 -
J-S46015-20


             All of these facts, when taken together, viewed in the light
     most favorable to the Commonwealth, and combined with the
     reasonable inferences that may be derived therefrom in the
     Commonwealth’s favor, … indicate that [Appellant], from his
     prison cell, was orchestrating the burglary of the self-storage
     facility located next to Ms. Cortlessa’s property, a crime which is
     a felony of the second degree (F-2), and [he was] doing so from
     behind the scenes by arranging and securing the cooperation of
     his two co[-]defendants, via telephone, who then brought in a
     third party known to [Appellant]. Jonathan Lambert’s request for
     the “green light” from [Appellant] supports the conclusion that
     [Appellant] was the puppet master in this scheme and was
     controlling events from behind the prison walls.

Id. at 51 (unnecessary capitalization omitted). The trial court elaborated:

            All of the parties’ recorded phone calls, together with the
     co-perpetrators’ joint presence in Mr. Roussos’ car on the
     appointed night of November 23, 2017, a few days after they
     aborted a previous mission because they encountered “horses”
     and an “old lady” who was acting “weird,” and their act of driving
     in a circle which encompassed a storage facility that was located
     off of one of the roads they traveled in Coatesville and which just
     happened to abut a horse farm with a 51 year-old female
     proprietor, all while possessing numerous implements, including a
     stun gun, binoculars, and machetes, that could be utilized to break
     into a building, when taken in light of Mr. Rousses’ admission to
     [the] police that the target of the men’s activities was [] in fact a
     storage shed, is not only sufficient when viewed in the light most
     favorable to the Commonwealth, to establish the overt act and the
     parties’ nefarious purposes, but to establish that [Appellant], with
     the intent of promoting or facilitating the burglary, agreed with
     another person or persons that they or one or more of them would
     engage in conduct which constitutes the crime of burglary or an
     attempt or solicitation to commit that crime and that [Appellant],
     again with the intent of promoting or facilitating a burglary, not
     only agreed to but actually did aid another person or persons in
     the planning or commission of such crime or of an attempt or
     solicitation to commit such crime, at least in party by bringing the
     co-conspirators into contact with each other and directing them
     as to what to do and when, so as to satisfy the Commonwealth’s




                                    - 15 -
J-S46015-20


       burden under 18 Pa.C.S.[] § 903(a)(1), [(a)](2)[,] beyond a
       reasonable doubt.[2]

Id. at 54-55 (unnecessary capitalization omitted). We deem the trial court’s

findings to be well-supported by the record and, thus, we conclude that the

trial court reasonably found the elements of criminal conspiracy were met.3

       Finally, Appellant argues that there was insufficient evidence to sustain

his conviction for criminal use of a communication facility. Section 7512(a) of

the Crimes Code states that “[a] person commits a felony of the third degree

if that person uses a communication facility to commit, cause or facilitate the

commission or the attempt thereof of any crime which constitutes a felony

under this title[.]” 18 Pa.C.S. § 7512(a). Appellant does not dispute that the

underlying crimes are felonies. His sole contention here is that, if this Court

concludes that the evidence is insufficient to sustain his conspiracy

convictions, then we must also conclude that the evidence is insufficient to

sustain his conviction for criminal use of a communication facility.

       Having determined that there was sufficient evidence to sustain his

conspiracy convictions, Appellant’s argument fails. Nevertheless, we further

note that the evidence was sufficient to sustain the conviction for criminal use
____________________________________________


2 “It is of no moment that the conspirators’ efforts to commit the crime of
[b]urglary were thwarted by the police.” Id. at 58. “This is not renunciation.
In order to be effective as a renunciation, the withdrawal from criminal activity
must be voluntary. 18 Pa.C.S. § 903(f). Police apprehension does not
constitute a voluntary withdrawal on the part of the co-conspirators.” Id.

3 We note that the record also supports Appellant’s convictions of the related
offenses; however, we need not address whether the elements of each of the
related offenses has been met, as any sufficiency claims regarding the related
crimes have been waived.

                                          - 16 -
J-S46015-20



of a communication facility. The record clearly establishes that Appellant used

the prison phone to communicate with his cohorts in furtherance of his

felonious efforts to orchestrate the burglary of a self-storage facility. Based

on the foregoing, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

      Judge Musmanno joins this memorandum.

      Judge Shogan concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/6/2021




                                    - 17 -